DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 26 April 2021), with respect to the rejection of claims 1, 4 and 7 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claims 1, 4 and 7 are allowed.
The present invention relates to gaze-based control and display of information on a plurality of display main screen areas within a vehicle environment.
Further, the following is an examiner's statement of reasons for allowance:
As per independent claim 1, Singh et al (US 2018/0032300 A1) discloses the claimed: vehicle display system (Singh: fig. 1, [0004], [0046]), comprising:  a line-of-sight state detection device configured to detect a line-of-sight state, which is a state of a line of sight of an occupant in a vehicle (Singh: fig. 2, ‘eye tracking apparatus’ 11; [0013], [033], [0036]), one or more display devices that are visually recognizable by the occupant (Singh: figs. 1-2, elements 4, 5, and 20; [0031]), a plurality of main screen areas configured by the one or more of the display devices (Singh: [0031]), a processor-based controller electrically connected to the one or more display devices and configured to control display in the main screen areas (Singh: fig. 2, illustrating ‘display control apparatus’ 1; [0032]), and an input device configured to receive an intention made by the occupant (Singh: [0008, 0015]), wherein the controller is configured to: show display information in each of the main screen areas (Singh: [0017]), display a gazed image in a part of each of the main screen areas such that the gazed image is superimposed on the display information, the gazed image is displayed as one of a normal display form (Singh: [0040-0043]), determine, based on the line-of-sight state, whether the occupant is visually recognizing the gazed image in one of the main screen areas (Singh: [0022]), select, based on the input device, the main screen area corresponding to the gazed image that is determined to be visually recognized by the occupant (Singh: [0011], (comprehending a gazed information data set is interpreted as visually recognizing the gazed information data set)), and show display information, which is displayed in one of the main screen areas, in a different one of main screen areas (Singh: [0038-0041], where a switching module is used to switch the display of image information between displays), while Spakov et al (‘Gaze-Based Selection of Standard-Size Menu Items’) teaches selectively displaying a normal display form, a viewing display form, and an after-selection display form, which forms are different from each other (Spakov: fig. 1a (normal display form), fig. 1b (viewing display form) and 1c or 1d (after-selection display form)), and switching from the normal display form of the gazed image to the viewing display form of the gazed image when the controller determines that the occupant visually recognizes the normal display form of the gazed image, and switch from the viewing display form of the gazed image to the after-selection display form of the gazed image when the controller determines that the occupant visually recognizes the viewing display form of the gazed image (Spakov: fig. 1 and discussion of selecting ‘menu item 2’ from the displayed menu of fig. 1a (e.g., normal display form) in section ‘technique’, p. 125. Further, see explanation of how Spakov is applied to limitation ‘a viewing display form, and an after-selection display form, which forms are different from each other’ above), and Patch K. (US 2008/0300886 A1) implicitly discloses show display information, which is displayed in a main screen area, in a different main screen area by, a cut/copy and paste operation (Patch: [0010, 0037]), and displaying earlier selection display information, which is displayed in an earlier selection main screen area, in a later main screen area when a controller determines that a user visually recognizes an after-selection display form of selected display information in each of the earlier selection main screen area and the later selection main screen area (Patch: [0075], teaching the use of speech commands to implement a copy and paste operation).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “a vehicle display system ... display a gazed image in a part of each of the main screen areas that is smaller than the main screen area such that the gazed image is superimposed on a portion of the display information ... displaying earlier selection display information, which is displayed in an earlier selection main screen area that is the main screen area selected earlier by the controller, in a later selection main screen area that is the main screen area selected later in response to the controller determining that the occupant visually recognizes the after-selection display form of the gazed image in each of the earlier selection main screen area and the later selection main screen area”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Turner et al (‘Eye Pull, Eye Push: Moving Objects between Large Screens and Personal Devices with Gaze and Touch’, Interact 2013, Part II, LNCS 8118, pp. 170-186, 2013; gaze-based movement of objects between main screen areas on large display screens and display screen on personal devices).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611